Case 8:19-cv-01697-VMC-JSS Document 35 Filed 06/01/20 Page 1 of 19 PageID 3911




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

    DIANE L. DEPUTY and
    JAMES C. DEPUTY,

         Plaintiffs,

    v.                                       Case No.: 8:19-cv-1697-T-33JSS

    HARTFORD INSURANCE COMPANY
    OF THE MIDWEST,

         Defendant.
    ______________________________/

                                           ORDER

         This matter comes before the Court upon consideration of

    Defendant Hartford Insurance Company of the Midwest’s Motion

    for Summary Judgment (Doc. # 28), filed on March 16, 2020.

    Plaintiffs     Diane     and    James    Deputy     filed    a    response   in

    opposition on April 15, 2020 (Doc. # 32). Hartford filed a

    reply    on   April    29,     2020.   (Doc.   #    34).    For   the   reasons

    explained below, the Motion is denied.

    I.   Background

         This case arises from an insurance dispute. Hartford

    issued    policy      number    55RBA976271        (the    “Policy”)    to   the

    Deputys, effective for the period of February 23, 2017 to




                                             1
Case 8:19-cv-01697-VMC-JSS Document 35 Filed 06/01/20 Page 2 of 19 PageID 3912




    February 23, 2018. 1 (Doc. # 28-1 at 1; Doc. # 32 at 2). The

    Policy provided coverage for the Deputys’ Brandon, Florida

    property (the “Property”). (Id.).

           In early October 2017, Diane Deputy reported a water

    leak    to   Hartford.   (Doc.   #       28-2     at   5   (Dep.   at   15)).

    Specifically, the Deputys noticed mold, mildew, dampness, and

    peeling wallpaper in their hall bathroom and discovered a

    water leak behind the vanity. (Id. at 5 (Dep. at 15-16)). The

    Deputys then reported the leak to Hartford. (Id. at 5 (Dep.

    at 15-17)).

           On    October   11,   2017,       Andrew    Giasson,    a   Hartford

    representative, contacted the Deputys by letter. (Id. at 42-

    43). 2 The Deputys then talked to Giasson via telephone, and

    Giasson advised them to contact a plumber of their choice to

    locate the leak and perform the repairs. (Id. at 6 (Dep. at

    18); Doc. # 33-14 at 21).

           In addition to Giasson, Hartford’s claims adjuster, Joe

    Johnson, contacted the Deputys. (Doc. # 33-13 at 11-12). He

    asked the Deputys for a video of the damage, which they


    1Hartford maintains that, at the Deputys’ request, the Policy
    was cancelled effective February 20, 2018. (Doc. # 28-1 at 2,
    92).
    2 These page numbers correspond to the pages of the exhibit
    in total, not Diane Deputy’s deposition.


                                         2
Case 8:19-cv-01697-VMC-JSS Document 35 Filed 06/01/20 Page 3 of 19 PageID 3913




    provided. (Id. at 14-15). Johnson reviewed the video and

    completed his estimate. (Id. at 17-18). Johnson’s estimate,

    dated October 20, 2017, totaled $2,979.35. (Id. at 20).

          The Deputys selected and hired plumber Jay Perkins.

    (Doc. # 28-2 at 6 (Dep. at 18)). Perkins took out the vanity

    and the walls in front of the leak, lifted out the toilet,

    replaced the copper pipe drain line, installed and painted

    new   wallboards,    installed     a   new   vanity    and   tile,   and

    reinstalled the toilet with new sealing and new grout. (Doc.

    # 28-2 at 51). The Deputys paid Perkins $1,092 for his work

    and also spent $793.92 on materials. (Id. at 7 (Dep. at 25)).

          On October 20, 2017, after applying the Policy’s $500

    deductible,     Hartford    paid       the   Deputys    $2,479.35     in

    satisfaction of the claim. (Doc. # 28-2 at 9 (Dep. at 31-32),

    48-49; Doc. # 28-5). That same day, Giasson called the Deputys

    to discuss the repairs and ascertain whether they were in

    agreement with Johnson’s estimate and whether access to the

    slab was needed. (Doc. # 33-14 at 21-22, 24-25). Giasson

    testified that the Deputys informed him that access to the

    slab was not necessary. 3 (Id. at 22).




    3 Johnson testified that there was “a suspected slab leak.”
    (Doc. # 33-13 at 12).


                                       3
Case 8:19-cv-01697-VMC-JSS Document 35 Filed 06/01/20 Page 4 of 19 PageID 3914




         On October 27, 2017, Giasson prepared a letter to the

    Deputys stating that “[o]ur investigation has determined that

    due to wear and tear on the water line in your bathroom[,] it

    leaked. As the policy excludes wear and tear and the system

    or appliance from which the water escaped[,] we are unable to

    provide coverage for the plumbing repairs. We are able to

    cover the ensuing water damages to your home.” (Doc. # 28-4

    at 28). Giasson testified that he did not rely on anything

    other than Johnson’s estimate, photographs provided by either

    Johnson and/or the Deputys, and the Deputys’ representations

    in preparing and approving the claim and coverage letter.

    (Doc. # 33-14 at 29-31, 36-37).

         According to Diane Deputy, Hartford did not send any

    representative, plumber, or other individual to their house

    to discuss the claim or assess the damage in person. (Doc. #

    28-2 at 15 (Dep. at 56-57)). Nor did Giasson ever directly

    contact or speak to Perkins. (Doc. # 33-14 at 24). Giasson

    confirmed   that    he   prepared   the   coverage   letter   without

    relying on the opinion of a plumber retained by Hartford and

    without   sending   a    Hartford   representative    to   physically

    inspect the property. (Id. at 41-43).

         In a customer-satisfaction survey completed soon after

    the repairs were finished, Diane Deputy gave Hartford a 10


                                        4
Case 8:19-cv-01697-VMC-JSS Document 35 Filed 06/01/20 Page 5 of 19 PageID 3915




    out of 10 rating. (Doc. # 28-2 at 9 (Dep. at 30, 33)). She

    explained in her deposition that “we were satisfied in the

    immediate repair. We did not realize that it was indicative

    of major issues in our plumbing system and no one suggested

    or hinted or asked about checking anything. So we went from

    being satisfied with the cosmetic repair to realizing we had

    serious issues that should have been checked.” (Id. at 9 (Dep.

    at 33)). Diane Deputy testified that, after the repairs

    covered by Hartford were completed, they began to notice other

    problems with drainage in the house, such as slow and stopped-

    up drains throughout the rest of the Property. 4 (Id. at 9-10,

    13 (Dep. at 33-34, 46-49)).

         Thereafter, Advance Pace Technologies (APT) was retained

    to perform a construction damage summary for the Property.

    (Doc. # 33-5 at ¶ 2). APT hired H2O Plumbing to conduct a

    video scan of the Deputys’ plumbing system and locate the

    plumbing system at the Property, and this scan was performed

    on November 1, 2018. (Doc. # 28-16 at 32). On November 5,

    2018, APT inspected the Property and prepared an estimate




    4 Specifically, Diane Deputy testified that the Deputys
    experienced slow drainage in the bathtub, shower, various
    sinks throughout the house, and the laundry. (Doc. # 28-2 at
    13 (Dep. at 46, 49)).


                                      5
Case 8:19-cv-01697-VMC-JSS Document 35 Filed 06/01/20 Page 6 of 19 PageID 3916




    that same day totaling $132,166.08 in order to remediate the

    damage to the Property. (Id. at 32-34).

          On January 8, 2019, the Deputys received a construction

    proposal submitted by APT noting a “plumbing system failure,”

    and   again   setting   the    estimated          cost   of   remediation    as

    $132,166.08. 5 (Doc. # 28-2 at 10 (Dep. at 35), 52-76). The

    proposal relied on an Xactimate 6 report prepared by APT and,

    according to APT’s estimate, work needed to be done in nearly

    every room of the house, not just the hall bath. (Id. at 52-

    76; Doc. # 33-3 at 28-30).

          On   October   28,      2019,       Mason    Chickonski,     the   head

    contractor at APT, performed an inspection of the Property

    and took moisture level readings. (Doc. # 33-3 at 9, 41, 54).

    While at the Property, Chickonski noted elevated moisture

    readings. (Id. at 54-55). According to Chickonski’s report,

    after   his   inspection   and    review          of   certain   documents   —

    including the Xactimate estimate prepared by APT, photographs

    taken by the Deputys, the videos taken by H2O Plumbing, and

    the reports prepared by Clean Cut Plumbing and Plumbing


    5 To date, none of the work has been performed. (Doc. # 28-2
    at 39). Plaintiffs are seeking to recover $132,166.08 in this
    lawsuit. (Id.).

    6 Xactimate reports are construction cost summaries, or a
    computerized estimate for damages. (Doc. # 33-5 at ¶ 3).


                                          6
Case 8:19-cv-01697-VMC-JSS Document 35 Filed 06/01/20 Page 7 of 19 PageID 3917




    Diagnostics Corp. — it was his opinion that the plumbing

    system at the Property had failed because of “wear and tear,

    deterioration      and    corrosion,”        that   water     and    sewage   was

    leaking     into   the     home’s      foundation      from    the    cast-iron

    plumbing    system,      that    the    water   damage      observed    at    the

    property in October 2017 was caused by this failed plumbing

    system, and that the only appropriate method of repair was to

    replace the entire system. (Doc. # 33-4 at 1-2).

           On October 31, 2019, Reynaldo Alvarez with Plumbing

    Diagnostics      Corp.    went   to    the    Deputy   home     to    perform   a

    hydrostatic test on the Property. (Doc. # 28-6 at 5, 30).

    Alvarez explained that this test shows whether the plumbing

    system has a leak underneath the slab. (Id. at 41, 43).

    According to Plumbing Diagnostics’ report, the Deputy house

    failed the hydrostatic test, meaning that there was a leak in

    the slab. (Id. at 57, 61). In Alvarez’s opinion, this testing

    failure meant that the entire plumbing system needed to be

    replaced. (Id. at 75).

           Christopher Tesh, owner of Clean Cut Plumbing, Inc.,

    went to inspect the Property on December 12, 2019. (Doc. #

    28-8   at   4,   22,     51).   According     to    Tesh’s    report,    “[t]he

    original drain lines under this home appear to be past their




                                            7
Case 8:19-cv-01697-VMC-JSS Document 35 Filed 06/01/20 Page 8 of 19 PageID 3918




    economic life span with bellies in the piping system.” 7 (Id.

    at 55; Doc. # 33-8 at 2). Tesh explained that the drainage

    system on the Property was “rusted and corroded out” which

    “[c]aused a lot of slow drainage and backups in the home.”

    (Doc. # 28-8 at 56). He explained that the cast-iron plumbing

    system at the Property had substantial scaling, corrosion,

    and build-up throughout the system. (Id. at 34-35). Tesh

    stated that the system could not be “flushed” and then locally

    repaired because the pipes were in such poor condition that

    such a repair would “blow holes” in the pipes. (Id. at 59).

    There were, in fact, already holes in certain places. (Id. at

    60).

           As part of his inspection, Tesh found water damage at

    the Property, including in the cabinets, the P-trap areas,

    kitchen cabinets, and master bathroom (Id. at 86, 125). Tesh

    agreed that these areas of water damage were related to the

    plumbing system backing up, explaining that “the system is

    underwater, a good portion of the system, . . . [s]o the water

    has nowhere to go. . . . [S]olids and those start grabbing on




    7
     “Bellies” are low points in the drainage system, whether
    from a sunken pipe or some other problem, that can cause
    back-ups in the system. (Doc. # 28-8 at 65).


                                      8
Case 8:19-cv-01697-VMC-JSS Document 35 Filed 06/01/20 Page 9 of 19 PageID 3919




    the side walls . . . those solids continue to come up and

    they back up.” (Id. at 125-26).

          In Tesh’s opinion, the corrosion and build-up in the

    cast iron pipes is what caused the leak in the hall bathroom

    in October 2017. (Id. at 73-74; Doc. # 33-8 at 2). It was

    also Tesh’s opinion that the only appropriate method of repair

    would be to tear out and replace the entire plumbing system.

    (Doc. # 33-8 at 2).

          On July 12, 2019, Hartford removed the instant action to

    this Court. (Doc. # 1). Hartford has now moved for summary

    judgment, and the Motion is fully briefed and ripe for review.

    (Doc. ## 28, 32, 34).

    II.   Legal Standard

          Summary judgment is appropriate “if the movant shows

    that there is no genuine dispute as to any material fact and

    the movant is entitled to judgment as a matter of law.”          Fed.

    R. Civ. P. 56(a). A factual dispute alone is not enough to

    defeat a properly pled motion for summary judgment; only the

    existence of a genuine issue of material fact will preclude

    a grant of summary judgment. Anderson v. Liberty Lobby, Inc.,

    477 U.S. 242, 247-48 (1986).

          An issue is genuine if the evidence is such that a

    reasonable jury could return a verdict for the non-moving


                                      9
Case 8:19-cv-01697-VMC-JSS Document 35 Filed 06/01/20 Page 10 of 19 PageID 3920




    party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

    (11th Cir. 1996)(citing Hairston v. Gainesville Sun Publ’g

    Co., 9 F.3d 913, 918 (11th Cir. 1993)). A fact is material if

    it may affect the outcome of the suit under the governing

    law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

    1997). The moving party bears the initial burden of showing

    the court, by reference to materials on file, that there are

    no genuine issues of material fact that should be decided at

    trial. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260

    (11th Cir. 2004)(citing Celotex Corp. v. Catrett, 477 U.S.

    317, 323 (1986)). “When a moving party has discharged its

    burden,   the   non-moving    party    must    then   ‘go   beyond   the

    pleadings,’ and by its own affidavits, or by ‘depositions,

    answers    to   interrogatories,       and    admissions    on   file,’

    designate specific facts showing that there is a genuine issue

    for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

    593-94 (11th Cir. 1995)(quoting Celotex, 477 U.S. at 324).

          If there is a conflict between the parties’ allegations

    or evidence, the non-moving party’s evidence is presumed to

    be true and all reasonable inferences must be drawn in the

    non-moving party’s favor. Shotz v. City of Plantation, 344

    F.3d 1161, 1164 (11th Cir. 2003). If a reasonable fact finder

    evaluating the evidence could draw more than one inference


                                      10
Case 8:19-cv-01697-VMC-JSS Document 35 Filed 06/01/20 Page 11 of 19 PageID 3921




    from the facts, and if that inference introduces a genuine

    issue of material fact, the court should not grant summary

    judgment. Samples ex rel. Samples v. City of Atlanta, 846

    F.2d 1328, 1330 (11th Cir. 1988). But, if the non-movant’s

    response consists of nothing “more than a repetition of his

    conclusional     allegations,”    summary   judgment    is     not   only

    proper, but required. Morris v. Ross, 663 F.2d 1032, 1034

    (11th Cir. 1981).

    III. Analysis

          Hartford’s arguments are three-pronged. It first argues

    that under the plain and unambiguous terms of the Policy, it

    did not breach the agreement it had with the Deputys. (Doc.

    # 28 at 8-9). According to Hartford, the Policy covers only

    those “tear out” costs necessary to access the portions of

    the   plumbing   system   that   caused   the   loss.   (Id.    at   10).

    Because those costs “are precisely what Hartford paid to the

    [Deputys] for [their] reported Claim,” and because “there is

    no evidence that other portions of the plumbing system caused

    the loss,” Hartford contends that there has been no breach of

    contract. (Id. at 10-11).

          Second, Hartford argues that the Deputys have failed to

    establish property damage during the Policy period. (Id. at

    11). Hartford points out that the “first indication of any


                                      11
Case 8:19-cv-01697-VMC-JSS Document 35 Filed 06/01/20 Page 12 of 19 PageID 3922




    issues with the cast-iron pipes at the Property came on or

    around November 1, 2018 [the date H2O Plumbing conducted a

    video scan of the plumbing system]; over a year after the

    [Deputys’] October 9, 2017 Claim and more than eight months

    after the [Deputys’] Policy was cancelled.” (Id. at 12).

          Finally, Hartford argues that there is no breach of

    contract    because   the   Deputys    cannot   prove   the   essential

    element of damages. (Id. at 13). Hartford contends that the

    Deputys must prove that they suffered a direct physical loss

    during the Policy period in order to recover under the Policy

    and “the record evidence is devoid of any [] proof that an

    actual loss occurred with[in] the Policy period or that tear

    out and replacement is necessary beyond what the Hartford

    already paid for in [the Deputys’] Claim.” (Id.).

          For   their   part,   the   Deputys   argue   that      Hartford’s

    failure to provide tear-out coverage as provided for in the

    Policy for the October 2017 loss was the pertinent breach

    that triggered this lawsuit. (Doc. # 32 at 14). The Deputys

    claim that it is undisputed that they sustained a direct

    physical loss at their Property in October 2017 and the

    dispute centers around the cause of that loss. (Id. at 10).

    The Deputys urge that summary judgment should be denied

    because there are disputed issues of material fact as to the


                                      12
Case 8:19-cv-01697-VMC-JSS Document 35 Filed 06/01/20 Page 13 of 19 PageID 3923




    cause of the damage to the Property and the extent to which

    the plumbing system needs to be repaired. (Id. at 17-19).

          “Under Florida law, insurance contracts are construed

    according to their plain meaning.” Taurus Holdings, Inc. v.

    U.S. Fid. & Guar. Co., 913 So. 2d 528, 532 (Fla. 2005).

    “[C]ourts must give effect to the plain language of contracts

    when that language is clear and unambiguous.” Arriaga v. Fla.

    Pac. Farms, L.L.C., 305 F.3d 1228, 1246 (11th Cir. 2002)

    (citing Hamilton Constr. Co. v. Bd. of Pub. Instruction of

    Dade Cty., 65 So. 2d 729, 731 (Fla. 1953)). “Whether a

    contract provision is ambiguous is a question for the court.”

    Id.

          Thus, the Court will turn to the pertinent provisions of

    the Policy. The Policy provides that:

          We insure against risk of direct physical loss to
          property described in Coverages A, B and C. We do
          not insure, however, for loss:

          A. Under Coverages A, B and C:
               1. Excluded under Section I - Exclusions;
               2. Caused by: . . .
                    (e) Any of the following:
                         (1) Wear    and    tear,   marring,
                              deterioration[.]

    (Doc. # 28-1 at 38-39 (Policy p. 9-10)).

          The Policy further provides that:




                                      13
Case 8:19-cv-01697-VMC-JSS Document 35 Filed 06/01/20 Page 14 of 19 PageID 3924




          Exception To 2.e.
          Unless the loss is otherwise excluded, we cover
          loss to property covered under Coverage A, B or C
          resulting from an accidental discharge or overflow
          of water or steam from within a: . . .

          (ii) Plumbing, heating, air conditioning or
          automatic fire protective sprinkler system or
          household appliance on the “residence premises.”
          This includes the cost to tear out and replace any
          part of a building, or other structure, on the
          “residence premises,” but only when necessary to
          repair the system or appliance. However, such tear
          out and replacement coverage only applies to other
          structures if the water or steam causes actual
          damage to a building on the “residence premises.”

          We do not cover loss to the system or appliance
          from which this water or steam escaped.

    (Id. at 39 (Policy p. 10)).

          The Deputys have brought a breach of contract claim

    against Hartford. To prevail on a breach of contract claim,

    the Deputys must establish the following elements: (1) a valid

    contract; (2) a material breach; (3) causation; and (4)

    damages. Handi–Van, Inc. v. Broward Cty., 116 So. 3d 530, 541

    (Fla. 4th DCA 2013). It is undisputed that the insurance

    policy here constituted a valid and enforceable contract

    between the Deputys and Hartford.

          Further, the parties agree that the Policy at issue here

    is an all-risks policy. (Doc. # 28 at 10; Doc. # 32 at 10).

    “In all-risks, occurrence-based policies, an insured has the

    initial burden to show a loss to covered property during the


                                      14
Case 8:19-cv-01697-VMC-JSS Document 35 Filed 06/01/20 Page 15 of 19 PageID 3925




    policy’s term, with the burden then shifting to the insurer

    to show that the policy excludes the claimed loss.” Floyd v.

    GeoVera Specialty Ins. Co., No. 3:18-cv-992-J-32JBT, 2020 WL

    998690, at *3 (M.D. Fla. Mar. 2, 2020). Therefore, to trigger

    coverage, the Deputys merely needed to inform Hartford of the

    damage, which they did. See Id. At that point, the burden

    shifted to Hartford to either assert an exclusion or accept

    coverage. See Id. Hartford chose to accept coverage.

          Both parties point to the recent Floyd case in their

    briefs. As Judge Corrigan explained in that opinion, “[t]his

    case comes down to (1) whether the Policy covers the cost to

    tear out and replace portions of an insured’s home necessary

    to access and repair a deteriorated plumbing system that

    caused covered water damage to the property and, if so, (2)

    whether [the plaintiff’s] toilet overflow resulted from a

    clogged toilet or a deteriorated plumbing system. The first

    is a question of law while the second is a question of fact.”

    Floyd, 2020 WL 998690, at *2.

           Turning to the first question, the Floyd Court analyzed

    a nearly identical insurance policy provision, and this Court

    agrees with the Floyd Court’s distillation of the Policy’s

    terms:




                                      15
Case 8:19-cv-01697-VMC-JSS Document 35 Filed 06/01/20 Page 16 of 19 PageID 3926




          Distilled to plain English: As an all-risks policy,
          the Policy covers all damage to [the Deputys’] home
          unless specifically excluded. Normally, the Policy
          does not cover damage caused by deterioration.
          However, under the “Exception To [2.e]” the Policy
          covers water damage that results from an overflow
          caused by a home’s deteriorated plumbing system
          unless that damage is excluded elsewhere in the
          Policy. Once coverage is triggered for water damage
          under the “Exception To [2.e],” the Policy offers
          additional coverage for costs related to the
          deteriorated plumbing system. While the Policy does
          not cover the cost to repair or replace the
          deteriorated plumbing system itself, it does cover
          the cost to tear out and repair portions of the
          home necessary to access the deteriorated parts of
          the plumbing system that caused the loss.

    Floyd, 2020 WL 998690, at *4.

          “Thus, if a deteriorated plumbing system caused the

    covered water damage to [the Deputys’] home, then the Policy

    covers the ‘tear out’ costs . . ., but only those ‘tear out’

    costs necessary to access the portions of the plumbing system

    that caused the loss.” Floyd, 2020 WL 998690, at *4 (emphasis

    added). The parties here do not argue that the Policy is

    ambiguous, nor do they advocate for an interpretation of the

    Policy different from the one just presented by the Court.

          But they hotly contest which portions of the plumbing

    system caused the loss and, thereby, which tear-out costs are

    “necessary” to access those portions of the system. According

    to the Deputys, the cause of the loss was the complete failure

    of the cast-iron plumbing system. But according to Hartford,


                                      16
Case 8:19-cv-01697-VMC-JSS Document 35 Filed 06/01/20 Page 17 of 19 PageID 3927




    the cause of the loss was the deterioration of a copper supply

    line connected to the hall bath vanity. See (Doc. # 28 at 8,

    10)     (“The     Hartford    Policy’s       pertinent     coverage      and

    exclusionary provisions at issue are not ambiguous. . . .

    Here, Hartford does not dispute that Plaintiffs are entitled

    to those ‘tear out’ costs associated with the covered water

    Claim    that   are   necessary   to       access   the   portion   of   the

    deteriorated copper pipe that caused the loss.”); Doc. # 32

    at 13, 16 (“Here, Plaintiffs had water damage as a result of

    the failed drain system. . . . There is no dispute that the

    Policy affords the Tear Out Coverage.”). This causation issue

    is a question of fact. See Floyd, 2020 WL 998690, at *2

    (explaining that the cause of the plaintiff’s toilet overflow

    – a clogged toilet or a deteriorated plumbing system – is a

    question of fact).

          Hartford argues that summary judgment in its favor is

    appropriate, however, because there is no genuine issue of

    material fact as to whether the Property had damage during

    the Policy period. (Doc. # 28 at 11-13). The Court disagrees.

    Recall that, under Florida law, an insured claiming under an

    all-risks policy has the burden of showing that the insured

    property    had    damage    during   the    policy   period.   Mejia     v.

    Citizens Prop. Ins. Corp., 161 So. 3d 576, 578 (Fla. 2nd DCA


                                          17
Case 8:19-cv-01697-VMC-JSS Document 35 Filed 06/01/20 Page 18 of 19 PageID 3928




    2014).   The   Deputys    have   produced   expert    testimony   and

    disclosures from Mason Chickonski and Christopher Tesh both

    stating that the October 2017 leak in the hall bath was caused

    by the deteriorated plumbing system. (Doc. # 33-4 at 2; Doc.

    # 33-8 at 2; Doc. # 33-3 at 44; Doc. # 28-8 at 73-74). And

    Diane Deputy testified that shortly after Perkins completed

    the repair (and while the Property was still covered by the

    Hartford’s Policy), she noticed that the drains in her home

    were slow and not functioning properly. (Doc. # 28-2 at 13

    (Dep. at 46-49)). In rebuttal, Hartford points to the fact

    that all of the Deputys’ expert reports were generated more

    than a year after the October 2017 loss and more than eight

    months after the Policy was cancelled. (Doc. # 28 at 12).

    This may be so, but it does not change the fact that the

    Deputys have offered evidence that the water damage related

    to the October 2017 water leak was caused by a deteriorated

    plumbing system.

          Thus, there is a disputed issue of material fact as to

    whether the Property had damage during the February 2017 to

    February 2018 Policy period that can be attributed to an

    overall failure of the cast iron plumbing system. Similarly,

    the parties’ competing versions of what caused the water

    damage in October 2017 create disputed issues of material


                                      18
Case 8:19-cv-01697-VMC-JSS Document 35 Filed 06/01/20 Page 19 of 19 PageID 3929




    fact as to whether Hartford breached the contract and whether

    and to what extent the Deputys incurred damages that were

    caused by the alleged breach. Thus, summary judgment is

    inappropriate. See Floyd, 2020 WL 998690, at *2 (denying

    insurer’s    motion   for   summary    judgment   where   the   parties

    disputed “(1) whether the toilet overflow was caused by a

    clog or by deteriorated pipes, (2) the extent to which the

    plumbing system needs to be repaired, and (3) whether [the

    insurer] paid the original water damage claim in full”).

          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:

          Defendant Hartford Insurance Company of the Midwest’s

    Motion for Summary Judgment (Doc. # 28) is DENIED.

          DONE and ORDERED in Chambers in Tampa, Florida, this 1st

    day of June, 2020.




                                      19
